AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                        Page I of!
                                                                                                                                                           ;r;
                                                                                                                                                           /
                                                                                                                                                                 :i
                                                                                                                                                                 I!
                                                                                                                                                                 i
                                                                                                                                                                 1:
                                                                                                                                                                 ,.
                                              UNITED STATES DISTRICT COURT                                                                                       '
                                                       SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                         JUDGMENT IN A CRIMINAL CASE
                                               v.                                     (For Offenses Committed On or After November 1, 1987)


                         Daniel Gutierrez-Gallo                                       Case Number: 2:19-mj-10115

                                                                                      Federal Defende "s--·-·-··-------·---.
                                                                                      Defendant's Attorney


REGISTRATION NO. 79637208
                                                                                                                            JUL 2 4 2019
THE DEFENDANT:
 1:8:J pleaded guilty to count(s) I of Complaint                                                                   CLERKUS-~rncr couR
                                                    ------"----------------+-m;;;c:;,;;;nrr~,;:;:;;~.'is,',a-F-!sC~AL"iclf9,,'0'"Rc.cNIA
 D was found guilty to count(s)                                                 BY      ·-·              DEPUTY
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                               Nature of Offense                                                         Count Number(s)
8:1325                                        ILLEGAL ENTRY (Misdemeanor)                                               I
 D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 D Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                     ✓
                                   /0\ TIME SERVED                               D _ _ _ _ _ _ _ _ days

 1:8:J Assessment: $10 WAIVED 1:8:J Fine: WAIVED
 1:8:J Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                   Wednesday, July 24, 2019
                                                                                   Date of Imposition of Sentence


Received
              DUSM
                     .,,,.,...•✓-~-/tfc··~·
                  _-/f   ~
                                                                                   Ili:J.Lg)LLOCK
                                                                                   UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                              2:19-mj-10115
